DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 March 2022 was filed after the mailing date of the Notice of Allowability on 24 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The independent claims have been amended to recite the Allowable Subject Matter indicated in the previous Office Action. 
Allowable Subject Matter
Claims 1-9 and 11-16, and 18-20 are allowed.  
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1-9 and 11-13: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the repair system of claim 1, specifically comprising:
a screw feed assembly operably coupled to the second tray end and oriented to move the at least one fastener in an axial direction so as to couple or decouple the frame assembly and the bedplate support frame, in the context of the other components the claim. 
Claims 2-9 and 11-13 are allowed due to their dependency to claim 1.
Regarding claims 14-16 and 18-19: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 14, specifically comprising:
the at least one support leg comprises an interface comprising a first portion positioned at a first axial position and a second portion positioned at a second axial 
Claims 15, 18, and 19 are allowed due to their dependency to claim 1.
Regarding claim 20: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the wind turbine claim 20, specifically comprising:
the at least one support leg comprises an interface comprising a first portion positioned at a first axial position and a second portion positioned at a second axial position, a distance between the first axial position and the second axial position corresponding to a thickness of the at least one mounting location, the first and second portions each defining the through hole for receiving the at least one fastener, in the context of the other components in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/Primary Examiner, Art Unit 2832